                                        Case 2:18-cv-07723-SJO-JPR Document 31 Filed 02/20/19 Page 1 of 4 Page ID #:352



                                          1   JINSHU ZHANG (Bar No. 166981)
                                              john.zhang@dentons.com
                                          2   JAE K. PARK (Bar No. 234474)
                                              jae.park@dentons.com
                                          3   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          4   Los Angeles, California 90017-5704
                                              Telephone: (213) 623-9300
                                          5   Facsimile: (213) 623-9924
                                          6   William T. O’Brien (admitted pro hac vice)
                                              william.obrien@dentons.com
                                          7   Daniel Morris (admitted pro hac vice)
                                              daniel.morris@dentons.com
                                          8   1900 K Street, N.W.
                                              Washington, D.C. 20006
                                          9   Telephone: (202) 496-7500
                                              Facsimile: (202) 496-7756
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              Attorneys for Petitioner
                                         11   Shanghai Qichengyueming Investment
                                              Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13                        UNITED STATES DISTRICT COURT
                                         14                       CENTRAL DISTRICT OF CALIFORNIA
                                         15
                                         16   Shanghai Qichengyueming Investment             Case No. 2:18-CV-7723 SJO (JPRx)
                                              Partnership Enterprise (Limited
                                         17   Partnership),                                  PETITIONER’S NOTICE OF
                                                                                             MOTION AND MOTION AND
                                         18                  Petitioner,                     APPLICATION FOR RIGHT-TO-
                                                                                             ATTACH ORDER AND WRIT
                                         19         v.                                       OF ATTACHMENT
                                         20   Jia Yueting,                                   Date:    April 4, 2019
                                                                                             Time:    10:00 a.m.
                                         21                  Respondent.                     Ctrm.:   690
                                                                                             Judge:   Honorable Jean P. Rosenbluth
                                         22
                                         23
                                                                                             Action Filed: September 5, 2018
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                                       CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31 Filed 02/20/19 Page 2 of 4 Page ID #:353



                                          1            TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
                                          2   RECORD:
                                          3            PLEASE TAKE NOTICE that on April 4, 2019 at 10:00 a.m., or as soon
                                          4   thereafter as this matter can be heard before the Honorable Jean P. Rosenbluth,
                                          5   Magistrate Judge of the United States District Court for the Central District of
                                          6   California, located at 255 E. Temple St., Los Angeles, CA 90012, in Courtroom
                                          7   690, Petitioner Shanghai Qichengyueming Investment Partnership Enterprise
                                          8   (Limited Partnership) (“SQ”) will and hereby does move and apply for the
                                          9   following orders:
                                         10            1.      A Right-to-Attach Order recognizing SQ’s right to levy against all
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   property located within or otherwise subject to California which is owned, directly
         DENTONS US LLP




                                         12   or indirectly, by Respondent Jia Yueting; and
           (213) 623-9300




                                         13            2.      A Writ of Attachment in the amount of US$100,000,000 against the
                                         14   following property owned, directly and indirectly, by Mr. Jia:
                                         15                 • All of Mr. Jia’s real property interests, except leasehold interests with
                                         16                    unexpired terms of less than one year, including but not limited to:
                                         17                    o      7 Marguerite Drive,1 Rancho Palos Verdes, California 90275
                                         18                           (Assessor’s Parcel Number: 7582-001-022 and 7582-001-025);2
                                         19                    o      15 Marguerite Drive, Rancho Palos Verdes, California 90275
                                         20                           (Assessor’s Parcel Number: 7582-002-013);
                                         21                    o      19 Marguerite Drive, Rancho Palos Verdes, California 90275
                                         22                           (Assessor’s Parcel Number: 7582-001-016)
                                         23                    o      Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                         24                           California 90275 (Assessor’s Parcel Number: 7582-001-023);
                                         25                    o      Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                         26                           California 90275 (Assessor’s Parcel Number: 7582-001-024);
                                         27
                                              1
                                                  Redacted per L.R. 5.2-1.
                                         28   2
                                                  Redacted per L.R. 5.2-1.
                                                                                           -2-             CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31 Filed 02/20/19 Page 3 of 4 Page ID #:354



                                          1                o      Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                          2                       California 90275 (Assessor’s Parcel Number: 7582-001-026);
                                          3                o      91 Marguerite Drive, Rancho Palos Verdes, California 90275
                                          4                       (Assessor’s Parcel Number: 7582-002-016); and
                                          5                o      18455 South Figueroa Drive, Los Angeles, California 90248
                                          6                       (standardized address: 18455 South Figueroa Street, Gardena,
                                          7                       California 90248-4503, Los Angeles County) (Assessor’s Parcel
                                          8                       Number: 7339-008-034).
                                          9            • All of Mr. Jia’s accounts receivable, chattel paper and general
                                         10                intangibles arising out of his trade, business or profession.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            • Any final money judgments arising out of Mr. Jia’s conduct of a trade,
         DENTONS US LLP




                                         12                business or profession.
           (213) 623-9300




                                         13            • All of Mr. Jia’s money located at any of the above properties and his
                                         14                businesses.
                                         15            • All of Mr. Jia’s deposit accounts, except for an aggregate total of
                                         16                $1,000 from such accounts.
                                         17            • All of Mr. Jia’s negotiable documents of title, instruments and
                                         18                securities.
                                         19            • Mr. Jia’s direct or indirect equity interest in any entity, including,
                                         20                without limitation, Faraday Future LLC, Faraday & Future Inc. and
                                         21                Faraday SPE, LLC.
                                         22         This motion is being made under Federal Rule of Civil Procedure 64 and
                                         23   California Attachment Law, California Code of Civil Procedure section 481.010 et
                                         24   seq, and specifically, California Code of Civil Procedure sections 483.010 and
                                         25   484.090, on the grounds that: (a) Petitioner’s underlying claims is one upon which
                                         26   an attachment may be issued under California Code of Civil Procedure section
                                         27   483.010; (b) Petitioner has established the probable validity of the claim upon
                                         28   which attachment is based; (c) the attachment is not sought for an improper
                                                                                       -3-              CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31 Filed 02/20/19 Page 4 of 4 Page ID #:355



                                          1   purpose; and (d) the amount to be secured by attachment is greater than US$0.
                                          2               This motion is made to the Honorable Jean P. Rosenbluth pursuant to Local
                                          3   Rule 64-4, following the conference of counsel pursuant to Local Rule 7-3 which
                                          4   took place on January 29, 2019.
                                          5               This motion is based on this Notice of Motion, the supporting Memorandum
                                          6   of Points and Authorities, the declarations filed herewith, the pleadings, papers,
                                          7   filings, and record of this action, and on such oral arguments and submissions as
                                          8   may be presented at or before the hearing.
                                          9
                                         10   Dated: February 20, 2019                       DENTONS US LLP
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12                                                  By: /s/ Jae K. Park
           (213) 623-9300




                                                                                                Jinshu Zhang
                                         13                                                     Jae K. Park
                                         14                                                  Attorneys for Petitioner
                                                                                             Shanghai Qichengyueming Investment
                                         15                                                  Partnership Enterprise (Limited
                                                                                             Partnership)
                                         16
                                         17
                                         18
                                              110329415\V-1

                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                          -4-            CASE NO. 2:18-CV-7723 SJO (JPRX)
